Title: Joseph C. Cabell to Thomas Jefferson, 17 December 1818 (second letter)
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Senate Chamber. 2 p.m.
17 Decr 1818.
          
          Since writing the within I have conversed with  Mr Davidson, the Senator from Clarksburg. He arrived but two days ago.  His friendship I was sure of: but I feared the opposition had drawn him so far over, as to silence him: but but I did him injustice. He tells me he has conversed with 22 members from the N. West: and they all, except one, promised expressed themselves in favor of the Central College. Davidson’s information again revives my hopes of a favorable issue. He will be very useful to us on this occasion, and his arrival is well timed & very fortunate. Thro’ him I can penetrate the designs of the opposition, and I trust be able to break their combination. Rest assured, sir, that nothing that I can do on this occasion shall be omitted to procure success. I will not stir from the seat of Government till this business is settled: my friends have urged me to go to Williamsburg: but I have refused; even if the dangers to my life existed, which they apprehended, cou I could not risk it in a better cause.—Faithfully yours
          Joseph C. Cabell
        